 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1493 
In the House of Representatives, U. S., 
 
July 1, 2010 
 
RESOLUTION 
Providing for budget enforcement for fiscal year 2011. 
 
 
 
(a)Budget enforcementFor the purposes of budget enforcement: 
(1)Budget allocationsThe following allocations shall be the allocations made pursuant to section 302(a) of the Congressional Budget Act of 1974 to the Committee on Appropriations and shall be enforceable under section 302(f)(1) of that Act: 
(A)Fiscal year 2010In addition to amounts allocated under the concurrent resolution on the budget for fiscal year 2010 (S. Con. Res. 13), the allocation for new discretionary budget authority to the Committee on Appropriations shall be increased up to $538,000,000 for program integrity initiatives listed in section 422(a) of S. Con. Res. 13. The outlay allocation for fiscal year 2010 and fiscal year 2011 shall be adjusted accordingly.  
(B)Fiscal year 2011 
(i)New discretionary budget authority, $1,121,000,000,000.  
(ii)Discretionary outlays, $1,314,000,000,000.  
(iii)New mandatory budget authority, $765,584,000,000.  
(iv)Mandatory outlays, $755,502,000,000.  
(2)Discretionary spending enforcement provisionsThe provisions of the concurrent resolution on the budget for fiscal year 2010 (S. Con. Res. 13) shall remain in force and effect in the House, except that the references in section 424 (point of order against advance appropriations) to fiscal years 2010 and 2011 shall be references to fiscal years 2011 and 2012, respectively.  
(b)Additional enforcement provisionsFor the purposes of the Congressional Budget Act of 1974 or the concurrent resolution on the budget for fiscal year 2010 (S. Con. Res. 13)— 
(1)section 421 of S. Con. Res. 13 shall no longer apply to the consideration of bills, joint resolutions, amendments, or conference reports;  
(2)the chairman of the Committee on the Budget may exclude the effect of any current policy adjustment as provided in section 4(c) of the Statutory Pay-As-You-Go Act of 2010 from a determination of the budgetary effects of any provision in a bill, joint resolution, amendment, or conference report; and  
(3)the terms budget year, current year, and direct spending have the meanings given those terms in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985, except that the term direct spending shall include provisions in appropriation Acts that make outyear modifications to substantive law as described under section 3(4)(C) of the Statutory Pay-As-You-Go Act of 2010.  
(c)Sense of the House on deficit reduction 
(1)FindingsThe House finds that— 
(A)passage of the Statutory Pay-As-You-Go Act of 2010, passage of legislation to reform the defense acquisition system, and passage of health care reform legislation reducing the deficit represented valuable contributions to fiscal responsibility;  
(B)strengthening the economy and creating jobs are critical to reducing the long-term deficit;  
(C)fiscally responsible investments in education, including the retention of high-quality teachers in the classroom, help to lay the foundation for a stronger economy;  
(D)the discretionary levels for 2011 included in this resolution represent a reduction below the President’s comparable budgetary request, and further contribute to fiscal discipline; and  
(E)defending our country requires necessary investments and reforms to strengthen our military—including providing sufficient resources to aggressively pursue implementation of GAO recommendations to achieve efficiencies, and evaluating defense plans to ensure weapons systems that were developed to counter Cold War-era threats are not redundant and applicable to 21st century threats.  
(2)Sense of the House on deficit reductionIt is the sense of the House that— 
(A)by 2015 the Federal budget should be in primary balance—meaning that outlays in the Federal budget shall equal receipts during a fiscal year, not counting outlays for debt service payments;  
(B)the debt-to-GDP ratio should be stabilized at an acceptable level once the economy recovers;  
(C)not later than September 15, 2010, the chairs of committees should submit for printing in the Congressional Record findings that identify changes in law that help achieve deficit reduction by reducing waste, fraud, abuse, and mismanagement, promoting efficiency and reform of government, and controlling spending within Government programs those committees may authorize;  
(D)prior to the adjournment of the 111th Congress, any recommendations made by the National Commission on Fiscal Responsibility and Reform and approved by the Senate should be brought to a vote in the House of Representatives; and  
(E)any deficit reduction achieved by the enactment of such legislation should be used for deficit reduction only and should not be available to offset the costs of future legislation.  
(d)Reserve fund for deficit reductionUpon enactment of legislation containing recommendations in the final report of the National Commission on Fiscal Responsibility and Reform, established by Executive Order No. 13531 on February 18, 2010, that decreases the deficit for either time period provided in clause 10 of rule XXI of the Rules of the House of Representatives, the chairman of the Committee on the Budget shall, for the purposes of the Statutory Pay-As-You-Go Act of 2010, exclude any net deficit reduction from his determination of the budgetary effects of such legislation, to ensure that the deficit reduction achieved by that legislation is used only for deficit reduction and is not available as an offset for any subsequent legislation.  
(e)House rule XXVIIINothing in this resolution shall be construed to engage rule XXVIII of the Rules of the House of Representatives.  
 
Lorraine C. Miller,Clerk. 
